Citation Nr: 0728207	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-27 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher initial rating for low back 
disability, evaluated as 10 percent disabling prior to 
February 11, 2004, and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
March 1991.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision by 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's low back 
disability did not manifest moderate degree of limitation of 
motion; moderate recurring attacks of intervertebral disc 
syndrome (IVDS); muscle spasm on extreme forward bending or 
loss of lateral spine motion unilaterally in a standing 
position; forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; a combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 

2.  From September 26, 2003, the veteran's low back 
disability was not productive of forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  For the time period prior to September 26, 2003, the 
criteria for an evaluation in excess of 10 percent for low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.1-.14, 4.40-4.46, 4.71a, Diagnostic Codes 
(DC) 5292, 5293, 5295, (2002); 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2006).

2.  Since September 26, 2003, the criteria for an evaluation 
of 20 percent, but no higher, for low back disability have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1-.14, 4.40-4.46, 
4.71a, Diagnostic Codes (DC) 5292, 5293, 5295, (2002); 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Rating

The veteran claims that her low back disability is more 
disabling that is reflected by the current rating.  She 
believes that the current rating does not take into account 
the pain she experiences attendant with this disability.  In 
April 2006, the veteran's spouse submitted a statement in 
which he relates that the veteran's low back pain began in 
1990, worsened during a pregnancy, and did not abate 
following delivery.  Since 2000 she has developed 
complications, had a stroke in May 2001, and lost 40 to 50 
days of work in a 9-month period due to low back pain.  He 
states his belief that her bladder leakage and bouts of 
constipation and diarrhea are due to the muscle spasms she 
experiences in her lower back.   

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In June 2002, the veteran was granted service connection for 
low back disability and was assigned a 10 percent rating 
under DC 5293.  She has appealed the initial rating.  
Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome (IVDS).  See 67 Fed. 
Reg. 54345-54349 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating diseases and 
injuries of the spine.  See 68 Fed. Reg. 51454-51458 (Aug. 
27, 2003).  The Board may only consider and apply the "new" 
criteria as of the effective date of enactment, but may apply 
the "old" criteria for the entire appeal period.  
38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (Apr. 10, 2000).

The veteran's disability is rated as 10 percent under DC 5293 
to February 11, 2004 and 20 percent disabling thereafter 
under DC 5292.  See 38 C.F.R. § 4.71a (2002).  Under the 
"old" criteria, a 20 percent rating is warranted for 
symptoms consistent with, or more closely approximating, 
moderate limitation of lumbar motion (DC 5292); moderate, 
recurring attacks of IVDS (DC 5293); and muscle spasm on 
extreme forwarding bending, loss of lateral spine motion, 
unilateral, in the standing position (DC 5295).

A higher 40 percent rating is warranted for symptoms 
consistent with, or more closely approximating, severe 
limitation of lumbar motion (DC 5292); severe, recurring 
attacks of IVDS with little intermittent relief (DC 5293); 
and severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (DC 5295).

Normal flexion of the spine is from 0 to 90 degrees; normal 
extension is from 0 to 30 degrees; normal lateral flexion is 
from 0 to 30 degrees in both directions; and normal rotation 
is from 0 to 30 degrees in both directions.  38 C.F.R. 
§ 4.71a, 
Plate 5.  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40.  A little used part of the musculoskeletal 
system may be expected to show evidence of disuse, either 
through atrophy, the condition of the skin, absence or normal 
callosity or the like.  Id.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board shall consider all information, 
including lay and medical evidence of record.  38 U.S.C.A. 
§ 5107(b).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  Id.  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. 

With a view towards addressing the veteran's complaints, the 
Board will review the evidence of record.  A July 1999 VA 
examination noted no missed days of work due to back pain.  
The examiner found no muscle spasms.  The veteran had full 
range of motion of the dorsal and lumbosacral spine with 
tenderness to percussion at T12 and L3-L4 and L5 and the 
sacrum.  Radiology reports noted a normal lumbar spine. 

In a March 2001 private medical record, the veteran 
complained of tenderness to palpation around the lumbosacral 
junction and into both sciatic notches.  She had 2+ quads and 
Achilles reflexes bilaterally and symmetric strength and 
sensation in both lower extremities.  There was no adenopathy 
or edema in either lower extremity with pulses of 2+ in both 
feet.  Straight leg raise test was negative, and there was no 
evidence of scoliosis.  An MRI revealed mild degenerative 
disc disease at L1-L2 and L5-S1, an annular tear at L5-S1 and 
possibly at L4-L5, and moderately severe foraminal stenosis 
bilaterally at L5-S1.  A May 2001 private treatment record 
noted normal motor strength.  Straight leg raise test 
increased low back pain particularly on the left.  There was 
diffuse lumbar paraspinal tenderness, left greater than the 
right.  There was some tenderness along the sacroiliac 
juncture.  There was no sciatic notch tenderness.  There were 
no long tract signs or sensory deficits, and reflexes were 2+ 
and symmetrical.  In 2001, the veteran received epidural 
injections.  

During the January 2002 VA examination, the veteran 
complained of radiating pain  but no numbness or weakness.  
She noted no bowel or bladder incontinence.  The examiner 
noted minimal scoliosis but otherwise a normal curvature of 
the lumbosacral spine.  There was tenderness in the 
lumbosacral region.  Range of motion was zero to 35 degrees 
of bilateral lateral bending, zero to 25 degrees of 
extension, and zero to 85 degrees of flexion.  She had a 
positive straight leg raise test at 30 degrees bilaterally.  
She had normal sensation in the lower extremities and 2+ deep 
tendon reflexes at the knees and ankles.  There was 5/5 motor 
strength throughout the lower extremities.  The examiner's 
impression was an annular tear at L5-S1.  A February 2003 VA 
clinic record noted that the veteran denied urinary symptoms 
but diagnosed paraspinal muscle spasms.  

In May 2003, the veteran underwent a Neurological examination 
where she complained of persistent low back pain which 
radiated into her legs and knees.  She noted some weakness on 
the right and some urinary incontinence but no numbness.  The 
veteran noted that she works as a preschool teacher's aid and 
that she had missed fourteen days and left early ten days in 
the last ninety days.  She stated that she is unable to lift 
the kids, do playground activities, sit on the floor, and sit 
for long periods of time.  She noted flare-ups of pain two to 
three times a week during which she is unable to get out of 
bed for several hours.  Physical examination revealed an 
increased lumbar lordosis and tenderness in the lower lumbar 
region.  Range of motion was zero to 30 degrees of bilateral 
lateral bending, zero to 20 degrees of extension, zero to 70 
degrees of flexion, all with pain.  She had 2+ deep tendon 
reflexes symmetrically at the knees and ankles and a normal 
sensation throughout the lower extremities.  She reported a 
positive straight leg raise test bilaterally.  The examiner's 
impression was an annular tear at L5-S1.

In February 2004, the veteran underwent a VA examination 
where she complained of persistence low back pain.  She noted 
she experienced flare-ups approximately every six to eight 
weeks and stated that she has to miss work about three days 
per month.  She stated that she has pain while doing her work 
but it does not normally impair her function.  

On examination, the veteran's back appeared normal without 
spasm or abnormal curvature.  Posture and gait were normal.  
The veteran's range of motion was noted as 45 degrees of 
flexion, 15 degrees of extension, 20 degrees of lateral 
bending to the left, and 25 degrees of lateral bending to the 
right, and 45 degrees of bilateral rotation.  The veteran 
admitted that she could probably go further in each direction 
but that she was beginning to feel pain and feared it might 
get worse.  Tendon reflexes and lower extremity muscle 
strength was normal and equal throughout.  Straight leg 
testing in the sitting position was negative, without any 
complaint while elevating the knee to full extension in a 
sitting position of at least 75 degrees of hip flexion.  
However, in the supine position, elevation of either leg to 
about 20 degrees produced complaints of mild low back pain.  
The examiner diagnosed the veteran with persistent low back 
pain.   

A March 2006 radiology report diagnosed the veteran as having 
minimal scoliosis of the lumbar spine.  During a March 2006 
evaluation, tenderness to palpation was noted in the right 
lower back as well as tenderness in the right hip.  Straight 
leg raise test was significant for hip pain radiating into 
the right thigh but did not go down past the knee.  Sensation 
was intact in both the upper and lower extremities.  Motor 
strength was 5/5, and reflexes were 1 to 2+.  Gait was noted 
as hesitant but otherwise normal.  There were no bowel or 
bladder problems.  The veteran did note that infrequently she 
has the urge to urinate but when she begins to urinate only a 
small amount comes out.  A follow-up evaluation diagnosed the 
veteran with radicular low back pain, which radiates to the 
right lower extremity.  A magnetic resonance imaging (MRI) 
found moderate disc degeneration with mild disc bulge 
somewhat eccentric to right at L1-L2 but not focal disc 
herniation and moderate disc degeneration with mild to 
moderate disc bulge and shallow disc herniation somewhat 
eccentric to the left at L5-S1.  

In February 2006, the Board remanded the issue for an 
examination, and in April 2006, the veteran's husband stated 
that he believed his wife had bowel and bladder problems as a 
result of muscle spasms in her back.  In March 2007, the 
veteran underwent a VA examination.  During the examination, 
the veteran complained of pain which radiates into her thigh 
and knee.  She stated that she loses two-thirds to three-
quarters of her spine mobility during a typical episode, and 
she has to miss work on average of three to five days per 
episode.  She noted that her daily activities were not 
impaired except that she needed help getting in and out of 
the bathtub.  

On examination, the veteran's posture was noted as normal.  
There was slight tightness of the paraspinal musculature but 
no spasms.  The veteran complained of acute tenderness in 
several regions of the lumbar spine and central sacrum, even 
with extremely light touch of the skin, which the examiner 
noted was a non-physiologic response.  The veteran 
demonstrated 90 degrees of flexion while sitting in a chair 
and on the examination table but was only able to flex to 40 
degrees upon standing, with pain reported beyond 15 degrees.  
She demonstrated 15 degrees of extension, 20 degrees of 
bilateral lateral bending, and 30 degrees of bilateral 
rotation, with complaints of pain in all of the extremes.  
The veteran also reported significant pain with both truncal 
rotation and axial loading, which the examiner noted was a 
non-physiologic response.  Tendon reflexes were 2+ at both 
the knees and ankles.  Lower extremity strength and sensory 
responses were normal.  Straight leg raise testing in the 
sitting position was negative without complaints of low back 
pain except with full elevation of the right knee to zero 
degrees while sitting at 90 degrees of hip flexion.  However, 
in the supine position, the veteran complained of severe 
lumbar pain with elevation of the right leg to 15 degrees and 
the left leg to 10 degrees.  There was no additional 
limitation by pain, fatigue, weakness, incoordination, or 
lack of endurance following repetitive use.  

The examiner noted that these inconsistencies represented 
another non-physiologic response, and he also stated that 
there has been no physician prescribed periods of bed rest.  
The veteran stated that she could walk a quarter of a mile to 
a half of a mile.  There was no objective evidence of pain on 
examination and no listing of the whole spine or other 
abnormality of the spine contour.  There was no abnormal 
mobility on forced motion and no guarding.  The examiner 
concluded that the strength and sensory responses in both 
lower extremities were normal, and there was no evidence of 
neuropathy or incapacitating episodes.  

The examiner's impression was degenerative disc disease of 
the lumbar spine causing recurrent pain but with objective 
inconsistencies on examination, which the examiner stated 
suggested some degree of symptom exaggeration.  X-rays 
revealed a normal lumbosacral spine, sacrum, and coccyx.      

The veteran has also submitted a January 2006 statement from 
her employer noting that she had missed thirty to forty five 
days of work per year since 2000.  The veteran also submitted 
a February 2007 note from her private physician recommending 
two days off from work.

Regarding the appeal period prior to February 11, 2004 and 
considering the findings concerning motion reported up to 
that date, it is apparent that no restrictions even approach 
that which would be considered moderate in degree.  
Examinations during this time period showed range of motion 
which was essentially full.  Therefore, the preponderance of 
the evidence is against a higher rating under DC 5292.  
Similarly, the veteran does not manifest symptoms such as 
muscle spasm on extreme forwarding bending, loss of lateral 
spine motion, unilateral, in the standing position.  As such, 
a higher rating under the old version of DC 5295 is also not 
warranted.  Finally, there is no evidence that the veteran 
suffers from moderate, recurring attacks of IVDS, and 
therefore, a higher rating under DC 5293 is not warranted.  
Some weakness was noted, but she the strength and sensory 
responses in both legs were normal.  

As of February 11, 2004, the veteran's loss of motion is 
moderate, but not severe, in degree.  Considering the 
findings concerning motion reported on the February 2004 and 
March 2007 examinations, it is apparent that no restrictions 
even approach that which could be considered as severely 
limited motion.  Therefore, the preponderance of the evidence 
is against a higher rating under DC 5292.  Similarly, the 
veteran does not manifest symptoms such as listing of whole 
spine to opposite side, positive Goldthwaite's sign, or 
abnormal mobility on forced motion.  Her forward flexion, as 
indicated above, does not even approach what would be 
considered as marked in degree.  As such, a higher rating 
under the old version of DC 5295 is also not warranted.  
Finally, there is no evidence that the veteran suffers from 
severe, recurring attacks of IVDS with little intermittent 
relief, and therefore, a higher rating under DC 5293 is not 
warranted.

Changes to the IVDS Code became effective September 23, 2002.  
Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine which resulted 
in a renumbering of the IVDS criteria to DC 5243.  See 68 
Fed. Reg. 51454-51458 (Aug. 27, 2003).  This regulatory 
change did not include any substantive change to the 
provisions enacted in 2002.  For purposes of this analysis, 
the Board will refer to the current numbering of DC 5243 in 
the discussion below.

The current criteria of DC 5243 evaluates IVDS 
(preoperatively or postoperatively) on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003).

For purposes of evaluations under 5243, "[c]hronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from IVDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5293, NOTE 1 (2004).  Orthopedic disabilities are rated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurologic disabilities 
are rated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Id.

In this case, no associated neurologic manifestations have 
been identified.  The March 2007 examiner clearly indicated 
that the veteran does not suffer from neuropathy, and there 
has been no medical determination that the veteran suffers 
from bowel or bladder incontinence.  As held above, the 
veteran's chronic orthopedic manifestations of IVDS during 
the appeal period have been represented by limitation of 
motion of the lumbar spine that is not more than slight in 
degree prior to February 11, 2004 and moderate in degree 
thereafter.  VA recently amended DC 5243 to include a 
definition of incapacitating episodes which had been 
inadvertently omitted with publication of the final rule.  69 
Fed. Reg. 32449-01 (June 10, 2004).  This correction is 
effective September 26, 2003.  Id.  This note defines an 
incapacitating episode as a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  The Board has 
closely reviewed the record and finds no periods of doctor 
prescribed bed rest for IVDS or any evidence suggesting that 
a prescription of bed rest would have been warranted.  
Accordingly, the Board finds by that a higher rating under DC 
5243 is not warranted.

Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  Under this formula, a 
10 percent evaluation is warranted when forward flexion of 
the thoracolumbar spine is greater than 60 degrees, but not 
greater than 85 degrees; where there combined range of motion 
of the thoracolumbar spine is greater than 120 degrees, but 
not greater than 235 degrees; or muscle spasm, guarding or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  The next higher 20 percent 
evaluation contemplates forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 
degrees; or a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reverse lordosis or 
abnormal kyphosis.  Lastly, a 40 percent evaluation is for 
assignment with evidence of forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  

Resolving all doubt in favor of the veteran, the Board finds 
that, at the effective date of enactment, the veteran's 
orthopedic manifestations warrant a 20 percent evaluation.  
The January 2002 VA examination found minimal scoliosis, and 
a February 2003 VA clinic record diagnosed muscle spasms.  
Additionally, the May 2003 VA examination revealed an 
increased lumbar lordosis.  However, for the period following 
September 26, 2003, the evidence of record does not warrant a 
higher rating.  In pertinent part, the only possible higher 
rating available for a chronic orthopedic manifestations of 
the lumbar spine disability under these revised criteria 
would require a finding of forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  Even 
with consideration of the principles of 38 C.F.R. §§ 4.40 and 
4.45, the preponderance of the evidence demonstrates lumbar 
spine forward bending much greater than 30 degrees.  There is 
no competent evidence of ankylosis of the lumbar spine.  As 
such, this regulatory change does not offer a more favorable 
result in this case.

In summary, the Board finds that the veteran is not entitled 
to more than a 10 percent rating prior to September 26, 2003 
and 20 percent thereafter.  The preponderance of the evidence 
is against a higher evaluation under either the "old" or 
"new" criteria.  The veteran has been deemed competent to 
describe the manifestations and exacerbations of lumbar spine 
symptoms, but the objective medical evidence fails to 
establish her entitlement to an increased evaluation.  There 
is no doubt of material fact to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b).

The veteran has provided a statement from her employer noting 
that she has missed thirty to forty-five days of work as well 
as a doctor's recommendation of two days off from work.  
However, the Board finds that the evidence has not identified 
frequent periods of hospitalization or marked interference 
with employment caused by the low back disability that would 
suggest an exceptional or unusual disability picture not 
contemplated by the diagnostic criteria.  See also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The rating in effect already 
contemplates industrial impairment.  Under such 
circumstances, the evidence is less than persuasive that 
extraschedular consideration should be considered.  Thus, the 
record does not warrant referral for extraschedular 
consideration.  




II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the  
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Sept. 2001, Apr. 2006).  In April 2006, the 
veteran was also advised of potential disability ratings and 
an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA, full 
compliance was accomplished prior to the final adjudication 
by the RO.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007).  As such, VA fulfilled its notification 
duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  The veteran 
was also afforded multiple VA examinations.  Hence, VA has 
fulfilled its duty to assist the appellant in the development 
of her claim.  For the reasons set forth above, and given the 
facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.


ORDER

For the time period prior to September 26, 2003, a rating in 
excess of 10 percent for the low back disability is denied.

A 20 percent rating effective September 26, 2003, but no 
higher, is granted for the low back disability.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


